DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest  a time-of-flight (ToF) sensor, comprising: a light source configured to transmit periodic bursts of light in a direction of one or more objects; an array of optical sensing elements configured to detect light reflected from the one or more objects; and a distance calculator configured to receive sensor data corresponding to the detected light from the array of optical sensing elements and to determine depth information of the one or more objects by: determining a general phase shift of the reflected light relative to the transmitted light based at least in part on a first frame of the sensor data and a second frame of the sensor data; calculating an incremental phase shift of the reflected light relative to the transmitted light based at least in part on a linear relationship between the first frame and the second frame in relation to the general phase shift; combining the general phase shift with the incremental phase shift to determine an actual phase shift of the reflected light relative to the transmitted light; and determining the depth information based on the actual phase shift.
Specifically, the closest prior art identified by Examiner, e.g. US-20200393545-A1, US-20200057149-A1, US-20190346541-A1, US-20190181171-A1, US-20180321363-A1, US-20180246212-A1, US-20160124089-A1, US-20160097844-A1, and US-11092679-B2, each fail to teach the limitation of determining a general phase shift of the reflected light relative to the transmitted light based at least in part on a first frame of the sensor data and a second frame of the sensor data; calculating an incremental phase shift of the reflected light relative to the transmitted light based at least in part on a linear relationship between the first frame and the second frame in relation to the general phase shift; combining the general phase shift with the incremental phase shift to determine an actual phase shift of the reflected light relative to the transmitted light; and determining the depth information based on the actual phase shift.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637